Citation Nr: 0936317	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel








INTRODUCTION

The Veteran had active service from March 1968 until March 
1970, including a tour of duty in the Republic of Vietnam 
from September 1968 until July 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2005 and June 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The Board notes that the RO characterized the issue on appeal 
as one for entitlement to service connection for hearing 
loss.  The March 2007 Statement of the Case indicated the RO 
reopened the claim and addressed the claim on the merits.  
Irrespective of whether or not the RO reopened the claim, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board may consider the 
underlying claim on its merits. See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). Consequently, the issue before 
the Board involves the threshold question of whether new and 
material evidence has been received, as set out on the title 
page. See 38 C.F.R. § 19.35 (Providing that the RO's 
certification of an appeal is for administrative purposes and 
does not serve to either confer or deprive the Board of 
jurisdiction of an issue).

The appeal initially included a claim for service connection 
for tinnitus. During the pendency of the appeal, however, the 
RO granted service connection for tinnitus May 2008 rating 
decision.  Because the Veteran has not filed a notice of 
disagreement pertaining to this rating determination, this 
issue is not before the Board for appellate review. See 38 
U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) (Pursuant to 38 U.S.C. § 7105, a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after an Statement of the Case is issued 
by VA).

On his March 2007 Substantive Appeal (Form VA-9) the Veteran 
requested a travel board hearing before a Member of the Board 
in connection with his claim.  In March 2009, the Veteran was 
notified that his hearing was scheduled for April 7, 2009.  
The record reflects that in March 2009, the Veteran cancelled 
his hearing.  There are no other hearing requests of record, 
so the Board deems his request for a hearing withdrawn. See 
38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  A rating decision dated in January 2003 denied service 
connection for hearing loss; the Veteran did not perfect an 
appeal of this decision and it is final.

2.  The evidence associated with the claims file subsequent 
to the January 2003 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
hearing loss and raises a reasonable possibility of 
substantiating the claim.

3.  The evidence demonstrates that the Veteran had hearing 
loss upon his entry into service.

4.  The evidence of record does not show that the Veteran's 
hearing loss was aggravated by active service.


CONCLUSIONS OF LAW

1. Evidence received since the final January 2003 
determination wherein the RO denied the Veteran's claim of 
entitlement to service connection for hearing loss is new and 
material, and the Veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2008).

2.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Additionally, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In this case, the notice letter provided to the Veteran in 
June 2005 advised the Veteran that the claim for hearing loss 
had previously been denied and required the submission of new 
and material evidence in order to be reopened.  The June 2005 
letter defined "new and material evidence."  This letter 
further indicated that the claim was denied because the 
Veteran's hearing was normal at the time he left service and 
there was no nexus linking the current disability to service.  
The RO advised the Veteran that new evidence should pertain 
to this fact.  Consequently, the Board finds that adequate 
notice has been provided, as the appellant was informed about 
what evidence is necessary to substantiate the element(s) 
required to establish service connection that were found 
insufficient in the previous denial.  Furthermore, in this 
decision, the Board reopens the claim for service connection.  
Accordingly, any deficiency regarding notice of the basis for 
a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the Veteran's claim. See Kent, 20 Vet. App. at 1.  

The June 2005 letter also satisfied the requirements for 
notification under Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, it addressed the criteria required to 
substantiate the reopened claim and advised the Veteran of 
the evidence VA would seek to provide and the evidence the 
Veteran should seek to provide.  

The Veteran was provided information on how VA assigns 
effective dates and disability ratings in the cover letter of 
the June 2006 rating decision.  Although complete notice of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing and content of 
notice.  Specifically, after the June 2006 letter, the 
Veteran had an opportunity to respond and the claim was 
adjudicated twice more, in a March 2007 Statement of the Case 
and in a May 2008 Supplemental Statement of the Case.  The 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the notice error did not affect 
the essential fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, VA outpatient 
treatment records and private medical records.  The Veteran 
submitted private medical records, additional copies of VA 
records and lay statements in support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the Veteran advised the RO in June 2008 that he had no 
further evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence

The Veteran seeks service connection for hearing loss.  The 
RO previously considered and denied a claim for hearing loss 
in a rating decision dated in May 2002.  The Veteran did not 
timely appeal this decision and as such, it has become final. 
38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 20.1103.  The 
Veteran requested reconsideration of the claim in October 
2002 and the RO considered and denied the claim in a January 
2003 rating decision.  The Veteran filed a timely Notice of 
disagreement, and a Statement of the Case (SOC) was sent to 
the Veteran in August 2003.  Significantly, the Board finds 
the Veteran did not perfect his appeal with the submission of 
a Substantive Appeal (Form VA 9).  38 U.S.C.A. § 7105(a); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C.A. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA].  Rather, the record 
reflects that in December 2003 the Veteran was advised to 
submit a Substantive Appeal.  The Veteran requested an 
extension to file this document in January 2004.  
Significantly, a Supplemental Statement of the Case dated in 
October 2003 and mailed to the Veteran in March 2004 clearly 
indicated the Veteran had 60 days from the March 2004 date of 
that letter to file a Substantive Appeal.  The Veteran did 
not do so; therefore, the January 2003 rating decision became 
final.  38 C.F.R. § 20.1103.  Accordingly, the submission of 
new and material evidence is required.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the prior January 2003 rating decision that 
denied the claim for service connection for hearing loss, the 
evidence of record consisted of service treatment records, 
service personnel records, VA outpatient treatment records, 
unit history reports, a VA examination report and lay 
statements.  Subsequently, additional private medical 
records, VA medical records and statements of the Veteran 
have been associated with the claims file.  

The evidence submitted subsequent to the January 2003 rating 
decision is new, in that it was not previously of record; and 
is also material.  The claim for service connection for 
hearing loss was initially denied in May 2002 as there was no 
evidence of hearing loss within one year of the Veteran's 
separation from service or evidence reflecting a nexus to 
service.  The claim was denied in January 2003 as the 
Veteran's hearing was normal upon separation from service and 
it was therefore unlikely the hearing loss was caused by 
service.  Subsequent to the final January 2003 rating 
decision, additional evidence was associated with the claims 
file.  Significantly, an April 2005 letter from a VA 
physician concluded the Veteran had a hearing loss following 
service-related noise exposure. The physician further related 
that the noise exposure contributed to the Veteran's hearing 
impairment.  Similarly, a February 2006 VA outpatient 
treatment record noted the configuration of the Veteran's 
hearing loss was consistent with the type of hearing loss 
produced by exposure to loud sounds.  A February 2006 letter 
from the VA physician concluded that the hearing loss was as 
likely as not the result of traumatic noise exposure.  
Presumed credible, the additional evidence received since the 
January 2003 rating decision suggests a relationship between 
the hearing loss and noise exposure during service. See Kent 
v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").

Thus, the additional evidence received since the January 2003 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
the claim for service connection for hearing loss is 
reopened.

The Merits of the Claim

The Veteran seeks service connection for bilateral hearing 
loss.  Having carefully considered the claim in light of the 
record and the applicable law, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

The failure to meet these criteria at the time of a Veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability.  A claimant 
"may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service." Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Additionally, 
the Court explained that the threshold for normal hearing is 
from zero to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, 5 Vet. App. 
157.  

As an initial matter, medical evidence of record raised a 
question of whether the Veteran had a pre-existing hearing 
loss disability.  Specifically, the April 2008 VA examination 
indicated the Veteran's entrance examination noted hearing 
loss.  A Veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  
According to 38 C.F.R. § 3.304(b), the term "noted" denotes 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In this case, the Veteran reported a history of hearing loss 
on the March 1968 report of medical history.  Furthermore, 
the Veteran's September 1966 pre-induction examination 
clearly noted the Veteran had hearing loss.  Significantly, 
it noted the following findings in puretone thresholds, in 
decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
-5 (5)
-5 (5)
10 (20)
45 (50)
LEFT
10 (25)
5 (15)
5 (15)
15 (25)
45 (50)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]  

The examiner concluded there was hearing loss and assigned a 
physical profile of H-2 on the PULHES profile. See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); (Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service. 

Similarly, the Veteran's March 1968 induction examination 
clearly noted the Veteran had hearing loss.  Significantly, 
it noted the following findings in puretone thresholds, in 
decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
50
LEFT
5
5
0
30
50

The examiner concluded there was hearing loss and again 
assigned a profile of H-2.  

Both the September 1966 and March 1968 examinations meet the 
definition of hearing loss under 38 C.F.R. § 3.385.  As such, 
the Board finds that the hearing loss was noted upon the 
Veteran's entry into service and existed prior to active duty 
service.  Therefore, because the condition pre-existed the 
Veteran's military service, the issue becomes whether the 
disease or injury was aggravated during service. Wagner v. 
Principi, 370 F.3d 1089, (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

When 38 U.S.C.A. § 1153 applies, the burden falls on the 
government to show by clear and unmistakable evidence that 
there was a lack of aggravation by establishing  there was no 
increase in severity or by establishing "that the increase in 
disability is due to the natural progress of the disease." 38 
U.S.C. § 1153; 38 C.F.R. § 3.306; See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994). 

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  The burden to show no aggravation of a pre-
existing disease or disorder during service is an onerous one 
that lies with the government. See Cotant v. Principi, 17 
Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  If this burden is met, then the Veteran is 
not entitled to service-connected benefits.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened. See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  In addition, the usual effects of 
medical and surgical treatment in service, provided to 
ameliorate a pre-existing condition, will not be considered 
service connected unless the disorder is otherwise aggravated 
by service.  38 C.F.R. § 3.306(b)(1).

In the present case, the evidence does not reflect the 
Veteran's bilateral hearing loss increased in severity during 
service.  Significantly, service treatment records fail to 
reflect complaints or treatment for hearing loss or other ear 
problems.  

Additionally, the February 1970 examination performed in 
connection with the Veteran's separation from service noted 
the following results, in puretone thresholds, in decibels




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0

0
LEFT
-5
5
0

0

The PULHES profile rated all categories, including hearing, 
as 1, illustrating a high level of fitness.  Similarly, the 
Veteran denied a history of hearing loss, running ears or ear 
trouble on the February 1970 report of medical history. 

The Veteran was afforded a VA examination in December 2002 to 
assess the presence and etiology of any hearing loss. The 
examiner reviewed the claims file and considered the 
Veteran's complaints.  The Veteran denied occupational or 
recreational noise exposure but described noise exposure from 
artillery and small arms fire during service.  Clinical 
examination noted the following results, in puretone 
thresholds, in decibels




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
75
90
LEFT
30
30
35
85
90

The diagnosis was borderline normal hearing through 2000 
hertz with a severe high frequency sensorineural hearing loss 
bilaterally.  The examiner indicated that as the Veteran's 
hearing was within normal limits upon his separation from 
service it was unlikely that the Veteran's service caused the 
present hearing loss.  

An April 2005 statement from a VA physician related that he 
treated the Veteran in the tinnitus clinic.  He related the 
Veteran's history including longstanding hearing loss and 
tinnitus that began in 1968 -1969 following service related 
noise exposure.  The physician indicated that as with many of 
the VA patients, the history of noise exposure has 
contributed to the Veteran's hearing impairment.  

A February 2006 VA outpatient treatment record related the 
Veteran had tinnitus and a severe notched hearing loss 
consistent with extensive and damaging noise exposure. The 
hearing loss and tinnitus were as likely as not the result of 
service related noise exposure and in fact, the configuration 
of the hearing loss was most consistent with the type of 
hearing loss produced by loud impact sounds, such as firearms 
and explosive. The physician noted the Veteran was exposed to 
such sounds without hearing protection during service.  

A February 2006 letter from a VA physician indicated that he 
treated the Veteran at the VA Medical Center.  The physician 
included chart notes and related that the audiologic history 
included a longstanding hearing loss and tinnitus that began 
in 1968-1969 associated with extensive noise exposure from 
serving in the artillery unit in Vietnam.  The Veteran was 
exposed to artillery rounds without hearing protection.  
Therefore, the history of noise exposure contributed to the 
Veteran's hearing impairment.  The physician concluded the 
hearing loss was as likely as not the result of the traumatic 
exposure and can adversely affect the Veteran's ability to 
benefit from medical care.

The Veteran was afforded another VA examination in April 
2008.  The examiner reviewed the claims file and considered 
the Veteran's complaints.  The Veteran denied a history of 
occupational or recreational noise exposure and described 
noise from service, including howitzers, machine guns and 
mortars.  Clinical examination noted the following results, 
in puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
95
90
LEFT
35
40
45
95
95

The diagnosis was bilateral sensorineural hearing loss, mild 
to profound.  The examiner indicated that service record 
reflected the Veteran had a moderate hearing loss at 4000 to 
6000 hertz frequencies in the right ear, a mild hearing loss 
at 3000 hertz and moderate hearing loss from 4000-6000 hertz 
frequencies in the left ear.  Another induction examination 
also reflected the hearing loss upon entry into service.  The 
examiner indicated the separation examination showed normal 
hearing in both ears.  The examiner reviewed the VA records 
and noted the thresholds have remained relatively stable in 
the high frequency thresholds but reflected a 10-15 decrease 
in the low frequencies.  The examiner explained that because 
the separation hearing examination showed normal hearing and 
there was no quantified evidence of hearing loss until many 
years following service, the hearing loss was less likely as 
not caused by or a result of service.  The examiner further 
noted that the VA physician did not have access to service 
medical records and as such his opinion was not based upon 
all of the evidence available to the examiner. 

The Veteran also submitted lay statements of his wife, 
coworker and employer in support of his claim.  Each of these 
statements indicated the Veteran had difficulty hearing and 
further noted a long history of hearing loss.  For example, 
the Veteran's spouse related that she married the Veteran two 
years after his discharge form service and he always had 
difficulty hearing.  

In sum, given the medical evidence above, the Board finds 
that there is no competent evidence of record showing that 
the underlying disability underwent a permanent increase in 
disability during service.  

The Board has considered the Veteran's statements in support 
of his claim that his hearing loss is related to service and 
also considered the statements of the Veteran's wife, co-
worker and employer.  The Board also carefully considered the 
statements of the VA physician who provided a nexus between 
the current hearing loss to service.  However, as noted 
above, the question in this case is not whether any current 
hearing loss is related to service, but rather, whether the 
pre-existing hearing loss was aggravated by service.  In 
other words, the relevant evidence is whether or not the 
Veteran's hearing increased in severity during service.  The 
service treatment records reflect it did not; in fact, the 
separation examination indicated the Veteran's hearing 
improved during service.  

While post service medical records clearly show the hearing 
loss increased in severity, the Board notes that even the 
earliest record, dated in December 2002, was performed nearly 
32 years after the Veteran's discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  While the 
Maxson case applies to direct service connection, it suggests 
that the passage of years between discharge and a showing of 
aggravation could also be evidence against a claim of 
aggravation by active service.  In other words, to the extent 
the December 2002 report and subsequent records show an 
increase in severity, given the lapse in time since service, 
it does not automatically indicate that the severity occurred 
during service.  

To the extent the Veteran posits that the his hearing loss 
has increased in severity, he is not shown to have the 
requisite competence to render such an opinion - especially 
one involving the evaluation of numeric test data resulting 
from clinical testing and applied to VA's regulations.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Cromley v. Brown, 7 Vet. 
App. 376 (1995).  

Therefore, the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened. To this extent and to this extent only, the appeal 
is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


